In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo
                                  ________________________

                                       No. 07-17-00425-CV
                                   ________________________


                          IN RE TIMOTHY PATRICK LEE, RELATOR



                                    ORIGINAL PROCEEDING


                                          December 14, 2017

                                 MEMORANDUM OPINION
                     Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


        On November 13, 2017, Timothy Patrick Lee, an inmate proceeding pro se, filed a

petition for writ of mandamus seeking to compel the “Lubbock Municipal Court” to rule on

his motion to suppress, motion to release seized property, and motion to dismiss.1 By

letter dated November 14, this court advised Lee that the required filing fee of $155 did

not accompany the filing of his petition. We directed him to pay the required filing fee or,

in lieu thereof, to comply with chapter 14 of the Texas Civil Practice and Remedies Code



        1
        We have liberally construed the letter Lee filed on November 13, 2017, as a petition for writ of
mandamus despite his failure to provide the contents required by Rule 52.3 of the Texas Rules of Appellate
Procedure.
by filing a statement of inability to afford payment of court costs, a separate affidavit

relating to previous filings, and a certified copy of his inmate trust account statement. See

TEX. CIV. PRAC. & REM. CODE ANN. §§ 14.002(a), 14.004 (West 2017). We further advised

that if he did not comply by November 27, this proceeding was subject to dismissal without

further notice. To date, Lee has neither paid the filing fee nor provided any of the required

chapter 14 documents.


       Unless a party is excused from paying a filing fee, the clerk of this court is required

to collect filing fees set by statute or the Supreme Court when an item is presented for

filing. See TEX. R. APP. P. 5, 12.1(b). An inmate who files an affidavit or declaration of

inability to pay costs in an appeal or original proceeding must also comply with chapter

14 of the Texas Civil Practice and Remedies Code. See TEX. CIV. PRAC. & REM. CODE

ANN. § 14.002(a). An inmate’s failure to comply with chapter 14 is grounds for dismissal

of the appeal or original proceeding. See In re Johnson, No. 07-16-00354-CV, 2016 Tex.

App. LEXIS 11841, at *2 (Tex. App.—Amarillo Nov. 1, 2016, orig. proceeding) (mem. op.)

(per curiam) (dismissing inmate’s petition for writ of mandamus for failure to pay the filing

fee or submit the materials required to proceed under chapter 14).


       Because Lee has failed to pay the filing fee or comply with chapter 14 of the Texas

Civil Practice and Remedies Code within the time provided by this court for compliance,

we must dismiss this original proceeding. We also note that this court’s mandamus

jurisdiction is limited to writs against a district court judge or county court judge in our

district and all writs necessary to enforce our jurisdiction.       TEX. GOV'T CODE ANN.

§ 22.221(a), (b) (West Supp. 2017). We do not have authority to issue writs of mandamus

against a municipal court judge unless it is necessary to enforce our jurisdiction. See In

                                              2
re Chang, 176 S.W.3d 451, 452 (Tex. App.—Houston [1st Dist.] 2004, orig. proceeding)

(per curiam). See also Thompson v. Velasquez, 155 S.W.3d 551, 554 (Tex. App.—San

Antonio 2004, no pet.) (holding that district courts have general mandamus jurisdiction

over municipal courts).


      Accordingly, Lee’s original proceeding is dismissed.



                                               Per Curiam




                                           3